DETAILED ACTION
Receipt is acknowledged of applicant’s Amendment/Remarks filed 6/15/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claim 2 has been amended.  No claims were cancelled or newly added.  Applicant asserts that the text of claim 12 was inadvertently omitted in the response dated 12/15/2021 and is reintroduced in the response dated 6/15/2022.  Accordingly, claims 1-14 remain pending in the application and are currently under examination.

Priority
	In the previous Office Action, it was asserted that the instant claims are afforded a priority dated of 10/13/2020 due to the lack of support for the limitation, “the pharmaceutical composition does not include an oil”.
	Applicant argues that support can be found in [0081] and [0085] of USPA 15/277,890 and [0074] and [0078] of USPA 62/234,868.  Remarks, page 4.
	In response, it is respectfully submitted that MPEP 2173.05(i) states, 
Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993).

In the instant case, the paragraphs cited by Applicant and the disclosures as a whole have been reviewed, however there is no disclosure that explicitly states that an oil, generically, is excluded and there is no positive recitation of including an oil, generically, that could be relied upon for the basis of a negative limitation.  While Applicant points to compositions that contain specific components, “the mere absence of a positive recitation is not basis for an exclusion”.  Thus, the prior-filed applications do not provide the necessary support for the negative limitation, “the pharmaceutical composition does not include an oil”.  Applicant’s argument is unpersuasive.  

Information Disclosure Statement
	The IDS dated 3/18/2022 has been considered.  A signed copy is enclosed herewith.

Withdrawn Rejections
	Applicant’s amendment renders the rejection of claims 2 and 3 under 35 USC 112(a) moot.  Specifically, claim 2 has been amended to clarify that administration of the P-glycoprotein inhibitor occurs concurrently or prior to administration of the claimed pharmaceutical composition.  Thus, said rejection has been withdrawn.

Applicant’s amendment renders the rejection of claim 2 under 35 USC 112(b) moot.  Specifically, claim 2 has been amended to include “further” which clarifies that the P-glycoprotein inhibitor is an additional agent.  Thus, said rejection has been withdrawn. 

Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 13 and 14 stand rejected and claim 12 is newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. It is noted that Applicant states that the text of claim 12 was inadvertently omitted from the claim set dated 12/15/2021 and is being reintroduced in the most recent response dated 6/15/2022.  Accordingly, claim 12 is being added to this rejection as the rejection is applicable to said resubmitted claim. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
37 CFR §1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application". 
There is no explicit or implicit teaching in the specification for a pharmaceutical composition that does not contain an oil (instant claims 1 and 9); the subject matter was not properly described as filed. A review of the originally filed disclosure only contains support for the particular oil, polyoxyl hydrogenated castor oil/Cremophor® and not oils generically. Applicant is invited to identify the portion of the specification that teaches said limitation, as the examiner has not been able to locate the applicable disclosure. The claims within this rejection are examined as written by the applicant; at this time new matter must be considered as part of the claimed subject matter. Dependent claims 2-8 and 10-14 do not remedy the written description issue and, as such, said dependent claims suffer from the same deficiency.  
MPEP 2163.06 notes: "If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)." MPEP 2163.02 teaches that "Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application. MPEP 2163.06 further notes "When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure". 
This is a new matter rejection. Correction is respectfully requested.

Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered but they are not persuasive. 
	Applicant argues that the limitation, “wherein the pharmaceutical composition does not include an oil” is supported by at least [0085] of the instant specification which describe numerous complete formulations that do not contain an oil. Remarks, page 5.
	In response, it is respectfully submitted that MPEP 2173.05(i) states, 
Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993).

In the instant case, the paragraph cited by Applicant and the disclosure as a whole has been reviewed, however there is no disclosure that explicitly states that an oil, generically, is excluded and there is no positive recitation of including an oil, generically, that could be relied upon for the basis of a negative limitation.  While Applicant points to compositions that contain specific components, “the mere absence of a positive recitation is not basis for an exclusion”.  Thus, the instant disclosure do not provide the necessary support for the negative limitation, “the pharmaceutical composition does not include an oil”.  Applicant’s argument is unpersuasive.  
	Applicant states that the Office does not provide specific rejections for the depending claims and “assumes are rejected for dependence upon a rejected claim”.  Applicant asserts that independent claims 1 and 9 are supported by the application as filed and, as such, said dependent claims are also supported as filed.  Remarks, page 5.
In response, it is respectfully submitted that the rejection above explicitly states that the dependent claims do not remedy the written description issue and, as such, said dependent claims suffer from the same deficiency.  Applicant’s arguments regarding independent claims 1 and 9 are unpersuasive as explained above.  Accordingly, independent claims 1 and 9 are not supported by the application as filed and, as such, the dependent claims are also not supported as filed.
	Said rejection is maintained.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13 and 14 stand rejected and claim 12 is newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is noted that Applicant states that the text of claim 12 was inadvertently omitted from the claim set dated 12/15/2021 and is being reintroduced in the most recent response dated 6/15/2022.  Accordingly, claim 12 is being added to this rejection as the rejection is applicable to said resubmitted claim. 
	Claims 1 and 9 recite the limitations, the pharmaceutical composition comprising a taxane and/in combination with a surfactant mixture comprising a first surfactant that is a first polysorbate and a second surfactant that is a second polysorbate or a polyoxyl hydrogenated castor oil and “wherein the pharmaceutical composition does not include an oil”.  The claim is indefinite because it is unclear whether an oil is permitted or excluded from the composition.  On one hand, the second surfactant in the pharmaceutical composition can be a polyoxyl hydrogenated castor oil and on the other hand the composition does not include an oil.  Dependent claims 2-8 and 10-14 do not remedy the indefinite issue and, as such, said dependent claims suffer from the same deficiency.  For purposes of art and compact prosecution, the claims are being interpreted to permit the particular oils, polyoxyl hydrogenated castor oils and exclude other unrecited oils.

Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered but they are not persuasive. 
	Applicant argues that an oil is commonly defined as any nonpolar chemical substance that is composed primarily of hydrocarbons and is both hydrophobic (does not mix with water) and lipophilic (mixes with other oils, literally “fat loving”).  Applicant also states that all surfactants have both polar and non-polar moieties but said surfactants are not oil, as they are water soluble.  Applicant further submits that a person of ordinary skill in the art would not construe the surfactant polyethoxylated castor oil as an oil.  Remarks, pages 6-7.
	In response, it is respectfully submitted that while the specification describes polyoxyl hydrogenated castor oil is used as a surfactant, the specification does not say anything about it not being an ‘oil’ nor does the specification define what an oil is.  MPEP 2111.01(I) states, 
Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. 

Since the specification does not clearly set out a definition of “an oil”, the plain meaning of “oil” is defined as “a substance (such as a cosmetic preparation) of oily consistency” as evidenced by Merriam-Webster (see PTO-892).  Polyoxyl hydrogenated castor oils (e.g., polyethoxylated castor oils as in claim 6) are also known as emollients and described as “oily liquids” as evidenced by IMDC Group (see PTO-892).  Thus, in light of these teachings, polyoxyl hydrogenated castor oils (e.g., polyethoxylated castor oils as in claim 6) read on “an oil” and, as such, one of ordinary skill in the art would not be able to ascertain whether an oil is permitted or excluded from the composition due to the contradictory claim language.  Using “consisting of” language such as “the pharmaceutical composition consists of a taxane and a surfactant mixture consisting of a first surfactant that is a first polysorbate and a second surfactant that is a second polysorbate or a polyoxyl hydrogenated castor oil, and optionally, a stabilizer...” would close the claim to the inclusion of only the recited ingredients and effectively exclude other oils.  Such an amendment would overcome the instant 112(b) rejection.   For these reasons, Applicant’s argument is unpersuasive.  
	Applicant further states that the Office does not provide specific rejections of the dependent claims and states that Applicant believes said dependent claims are rejected for dependence upon a rejected claim.  Applicant notes that independent claims 1 and claim 9 are not indefinite and, as such, their dependent claims are also not indefinite.  Remarks, page 7.
	In response, it is respectfully submitted that the rejection above explicitly states that the dependent claims do not remedy the indefinite issue and, as such, said dependent claims suffer from the same deficiency.  Applicant’s arguments regarding independent claims 1 and 9 are unpersuasive as explained above.  Accordingly, independent claims 1 and 9 are indefinite and, as such, the dependent claims are also indefinite.
	Said rejection is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 13 and 14 stand rejected and claim 12 is newly rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al. (US 2017/0087121 A1, Mar. 30, 2017, hereafter as “Chan”).  It is noted that Applicant states that the text of claim 12 was inadvertently omitted from the claim set dated 12/15/2021 and is being reintroduced in the most recent response dated 6/15/2022.  Accordingly, claim 12 is being added to this rejection as the rejection is applicable to said resubmitted claim. It is also noted that the limitations of claim 12 mirror the claim limitations of claim 6 which were previously considered.
The instant claims are drawn to:
a method of treating cancer, comprising orally administering a pharmaceutical composition to an individual in need of treatment for cancer, wherein the pharmaceutical composition comprises a taxane and a surfactant mixture comprising a first surfactant that is a first polysorbate and a second surfactant that is a second polysorbate or a polyoxyl hydrogenated castor oil, wherein the ratio of the first surfactant to the second surfactant in the pharmaceutical composition is between 60:40 and 85:15 by weight, wherein the first surfactant and the second surfactant comprise at least 90% of the pharmaceutical composition by weight, and wherein the pharmaceutical composition does not include an oil (instant claims 1-8); and 
a method of increasing at least one of taxane oral bioavailability, peak plasma concentration, and area under the curve for a taxane in an orally administered pharmaceutical composition comprising a taxane, comprising providing the taxane in combination with a surfactant mixture comprising a first surfactant that is a first polysorbate and a second surfactant that is a second polysorbate or a polyoxyl hydrogenated castor oil, wherein the ratio of the first surfactant to the second surfactant in the pharmaceutical composition is between 60:40 and 85:15 by weight, wherein the first surfactant and the second surfactant comprise at least 90% of the pharmaceutical composition by weight, and wherein the pharmaceutical composition does not include an oil (instant claims 9-14).
Regarding instant claims 1, 2, 7 and 8, Chan teaches a method of treating a mammal comprising: first providing an orally administered P-glycoprotein inhibitor; and second providing an orally administered pharmaceutical composition, wherein the pharmaceutical composition comprises a taxane and first and second surfactants; and wherein a ratio of the first surfactant to the second surfactant in the orally administered pharmaceutical composition is between 60:40 and 85:15 by weight (claim 28).  Chan teaches treating mammals for various cancers ([0048]).  Chan teaches the particular first surfactants, polysorbate 80, polysorbate 20, and caprylocaproyl polyoxylglycerides and the particular second surfactants, polysorbate 80 and polyethoxylated castor oil (claims 31 and 32).  Chan teaches particular embodiments of the pharmaceutical composition comprising the particular taxane, docetaxel, the particular surfactants, TWEEN® 80 (polysorbate 80) and Cremophor® EL polyoxyl 35 hydrogenated castor oil), and the particular stabilizers, citric and and/or ascorbic acid (abstract; Table 6.1).  The formulations of Table 6.1 contain 94.6% ((1950 mg +1050 mg) / 3171 mg * 100) surfactants which reads on “at least 90%”.  It is noted that while Chan does not explicitly state that the pharmaceutical compositions do not require an oil, an oil other than the Cremophor® EL polyoxyl 35 hydrogenated castor oil mentioned above is not required in the pharmaceutical compositions of Chan and, as such, the teachings of Chan meet the limitation, “the pharmaceutical composition does not include an oil”.
Regarding instant claim 3, Chan teaches the particular P-glycoprotein inhibitor, HM30181 (claim 29).
	Regarding instant claim 4, Chan teaches the particular taxanes, paclitaxel, docetaxel, cabazitaxel, larotaxel, ortataxel, and tesetaxel (claim 30).
	Regarding instant claim 5, Chan teaches the particular first surfactants, polysorbate 80, polysorbate 20, and caprylocaproyl polyoxyglycerides (claim 31).
Regarding instant claim 6, Chan teaches that the first and second surfactants are different from one another and the particular second surfactants, polysorbate 80 and polyethoxylated castor oil (claim 32).
Regarding instant claim 9, 13 and 14, Chan teaches a method of increasing at least one of taxane oral bioavailability, peak plasma concentration, and area under the curve for a taxane in an orally administered pharmaceutical composition comprising: including in the orally administered pharmaceutical composition a taxane and first and second surfactants, wherein the first and second surfactants comprise no more than 98% by weight of the pharmaceutical composition; and wherein the weight ratio of the first surfactant to the second surfactant in the pharmaceutical composition is between 60:40 and 85:15 (claim 35).  Chan teaches the particular first surfactants, polysorbate 80, polysorbate 20, and caprylocaproyl polyoxylglycerides and the particular second surfactants, polysorbate 80 and polyethoxylated castor oil (claims 37 and 38).  Chan teaches particular embodiments of the pharmaceutical composition comprising the particular taxane, docetaxel, the particular surfactants, TWEEN® 80 (polysorbate 80) and Cremophor® EL polyoxyl 35 hydrogenated castor oil), and the particular stabilizers, citric and and/or ascorbic acid (abstract; Table 6.1).  The formulations of Table 6.1 contain 94.6% ((1950 mg +1050 mg) / 3171 mg * 100) surfactants which reads on “at least 90%”. It is noted that while Chan does not explicitly state that the pharmaceutical compositions do not require an oil, an oil other than the Cremophor® EL polyoxyl 35 hydrogenated castor oil mentioned above is not required in the pharmaceutical compositions of Chan and, as such, the teachings of Chan meet the limitation, “the pharmaceutical composition does not include an oil”.
Regarding instant claim 10, Chan teaches the particular taxanes, paclitaxel, docetaxel, cabazitaxel, larotaxel, ortataxel, and tesetaxel (claim 36).
	Regarding instant claim 11, Chan teaches that the first surfactants are selected from the group consisting of polysorbate 80, polysorbate 20, and caprylocaproyl polyoxyglycerides (claim 37).
Regarding instant claim 12, Chan teaches that the first and second surfactants are different from one another and the particular second surfactants, polysorbate 80 and polyethoxylated castor oil (claim 38).
	Thus, the teachings of Chan render the instant claims anticipated.

Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered but they are not persuasive. 
	Applicant argues that the instant claims are entitled to an earlier priority date which disqualifies Chan as prior art.  Remarks, page 8.
	In response, it is respectfully submitted that the examiner disagrees with Applicant’s assertion that the claims are entitled to an earlier priority date for the same reasons as explained above (see Priority above).  Thus, Applicant’s argument is unpersuasive.  
	Said rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 9-11 stand rejected and claim 12 is newly rejected under 35 U.S.C. 103 as being unpatentable over Schellens (USPN 6,469,022 B1, Oct. 22, 2002, hereafter as “Schellens”) in view of Kwan et al. (US 2018/0207148 A1, Jul. 21, 2015, hereafter as “Kwan”).  It is noted that Applicant states that the text of claim 12 was inadvertently omitted from the claim set dated 12/15/2021 and is being reintroduced in the most recent response dated 6/15/2022.  Accordingly, claim 12 is being added to this rejection as the rejection is applicable to said resubmitted claim. It is also noted that the limitations of claim 12 mirror the claim limitations of claim 6 which were previously considered.
	The instant invention is described above.
	Regarding instant claims 1 and 9, Schellens teaches increasing the oral absorption and bioavailability of paclitaxel (a taxane) and analogs thereof by orally administering 9,10-dihydro-5-methoxy-9-oxo-N-(4-(2-(1,2,3,4-tetrahydro-6,7- dimethoxy-2-isoquinolyl)ethyl)phenyl)-4-acridinecarboxamide or a salt thereof (a p-glycoprotein inhibitor) before or simultaneously with oral administration of paclitaxel or an analog thereof (abstract; col. 4, lines 15-35 and 51-63).  Schellens teaches a particular oral formulation comprising paclitaxel or other taxane in a vehicle comprising CREMOPHOR® EL or other polythoxylated castor oil (i.e., second surfactant/polyoxyl hydrogenated castor oil), alcohol and/or a polythoxylated sorbitan monooleate (e.g., TWEEN® 80) (i.e., first surfactant/a polysorbate) (col. 8, lines 57-61). Schellens also teaches a method of treating cancer comprising administration of the oral formulations of the invention to a cancer patient (col. 4, lines 66-67; col. 7, line 56 – col. 8, line 5).  It is noted that Schellens does not require any other oils in the formulations and, as such, the teachings of Schellens meet the limitation, “the pharmaceutical composition does not include an oil”.
	Schellens is silent to a ratio of first surfactant to second surfactant being between 60:40 and 85:15.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include polythoxylated sorbitan monooleate because Schellens teaches including CREMOPHOR® EL or other polythoxylated castor oil, alcohol and/or a polythoxylated sorbitan monooleate (e.g., TWEEN® 80) which allows for three possible options, a) CREMOPHOR® EL or other polythoxylated castor oil, alcohol and a polythoxylated sorbitan monooleate (e.g., TWEEN® 80), b) CREMOPHOR® EL or other polythoxylated castor oil and a polythoxylated sorbitan monooleate (e.g., TWEEN® 80), or c) CREMOPHOR® EL or other polythoxylated castor oil and alcohol.  One of ordinary skill in the art would have been motivated to do so because Schellens teaches a finite number of suitable formulations for the intended purpose of oral administration of a taxane.
	It would further have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the ratio of first surfactant to second surfactant by way of routine experimentation to arrive at claimed ratio range 60:40 to 85:15 with a reasonable expectation of success. MPEP 2144.05(II)(A) states, 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."

A skilled artisan would have been motivated to do so because it is the normal desire of scientists or artisans to improve upon what is already generally known.
Schellens is silent to total amount of first surfactant and second surfactant being at least 90% of the pharmaceutical composition. 
	Kwan teaches methods of treating cancer by orally administering a paclitaxel  composition and orally administering a p-glycoprotein inhibitor simultaneously with or prior to the paclitaxel composition (abstract; [0005]-[0008] and [0354]).  Kwan teaches a particular oral paclitaxel composition comprising 30 mg of paclitaxel and 500 mg of a surfactant (e.g., polysorbate 80) ([0352]).  Such a composition contains about 94% surfactant which reads on the claimed “at least 90%”.
Both references are drawn to methods of treating cancer and improving absorption/bioavailability of taxanes by oral administration of a taxane (e.g., paclitaxel) and a p-glycoprotein inhibitor, thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include a particular taxane formulation comprising at least 90% total surfactant with a reasonable expectation of success.  One of ordinary skill would have been motivated to do so because both references describe similar oral taxane formulations and Kwan teaches that about 94% total surfactant is suitable for the intended purpose of oral delivery of a taxane.
	Regarding instant claim 2, Schellens teaches 9,10-dihydro-5-methoxy-9-oxo-N-(4-(2-(1,2,3,4-tetrahydro-6,7- dimethoxy-2-isoquinolyl)ethyl)phenyl)-4-acridinecarboxamide and its salts are p-glycoprotein inhibitors (col. 4, lines 30-35 and col. 6, lines 44-53).
	Regarding instant claim 3, Schellens is silent to the particular, p-glycoprotein inhibitor, HM30181.
	Kwan additionally teaches the particular p-glycoprotein inhibitor, HM30181 ([0354]).
Both references are drawn to methods of treating cancer and improving absorption/bioavailability of taxanes by oral administration of a taxane (e.g., paclitaxel) and a p-glycoprotein inhibitor, thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the p-glycoprotein inhibitor of Schellens for the p-glycoprotein inhibitor (HM30181) of Kwan with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because the prior art effectively teaches that the p-glycoprotein inhibitors are equivalents known for the same purpose, that is, improving absorption and bioavailability of an orally administered taxane (MPEP 2144.06). 
	Regarding instant claims 4 and 10, Schellens teaches the particular taxanes, paclitaxel and docetaxel (abstract; col. 7, lines 1-6).
	Regarding instant claims 5 and 11, Schellens teaches polythoxylated sorbitan monooleate (e.g., TWEEN® 80) which is also known as polysorbate 80 (col. 8, lines 57-61).
	Regarding instant claims 6 and 12, Schellens teaches CREMOPHOR® EL or other polythoxylated castor oil (col. 8, lines 57-61).
	Thus, the combined teachings of Schellens and Kwan render the instant claims prima facie obvious.

Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered but they are not persuasive. 
	Applicant argues that the instant claims are entitled to an earlier priority date of September 30, 2015 which disqualifies Kwan as prior art because Kwan has a publication date of July 26, 2018.  Remarks, page 8.
	In response, it is respectfully submitted that the examiner disagrees with Applicant’s assertion that the claims are entitled to an earlier priority date for the same reasons as explained above.  Also, even assuming arguendo, Kwan has an earlier effective filing date of Jul. 21, 2015.  Under AIA , a person is not entitled to a patent if the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention (MPEP 2151).  It is noted that “effective filing date” is defined as the earlier of: (1) the actual filing date of the patent or the application for the patent containing the claimed invention; or (2) the filing date of the earliest provisional, nonprovisional, international (PCT), or foreign patent application to which the patent or application is entitled to benefit or priority as to such claimed invention (MPEP 2151).
Thus, Kwan has an earlier effective filing date and is available as prior art.  For these reasons, Applicant’s argument is unpersuasive.  
	Applicant also argues, regarding claims 1 and 9, Schellens teaches use of an “enhancing agent” that acts as a PGP inhibitor to improve oral absorption of a taxane as well as a broad range of surfactants that can be included but is silent in regard to effects of such surfactants on absorption or bioavailability of the taxane.  Applicant notes a specific range of ratios between surfactants utilized in the formulation cited in the claimed method, and that said range of ratios provides an unexpected synergistic effect in regard to absorption of the taxane ([0009], [0039], [0082] and [0083] of instant specification).  Remarks, pages 8-9.  
	In response, it is respectfully submitted that the examiner has reviewed the paragraphs cited as well as the data in the instant specification, namely the data in Tables 3.2-3.4.  MPEP 716.02(d) states that the unexpected results must be commensurate in scope with the claimed invention.  It should be noted that the instant claims require a taxane, a first surfactant that is a first polysorbate and a second surfactant that is a second polysorbate or a polyoxyl hydrogenated castor oil, wherein the ratio of the first surfactant to the second surfactant is between 60:40 and 85:15.  The formulations in Table 3.2-3.4 contain the particular taxane, docetaxel and the particular surfactant mixtures a) TWEEN® 80 and Cremophor® EL in a ratio of 80:20 and 65:35 and b) TWEEN® 80 and TWEEN® 20 in a ratio of 80:20 and 65:35.  The MPEP 716.02(d)(II) also states, “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range”.  While there appears to be data to support an unexpected result for the particular formulations (i.e., docetaxel and the particular surfactant mixture TWEEN® 80 and Cremophor® EL in a ratio of 65:35 and 80:20) in Table 3.4 and [0081]-[0082] which shows a bioavailability of 4.1% (a 2.4 fold increase) and 3% (a 2.03 fold increase), respectively, the formulations containing TWEEN® 80 and TWEEN® 20 in the same table shows a bioavailability of 1% (a 0.81 fold increase) and 0.5% (a 0.46 fold increase).  The specification specifically states, “a synergistic increase in AUC and bioavailability was observed when docetaxel was administered in 65% TWEEN® 80/35% TWEEN® 20 with co-administration with HM30181, but not without co-administration of HM30181” ([0082]).  Thus, Applicant discloses that there was no synergistic increase observed without co-administration of HM30181.  It is noted that claims 1 and 9 do not require HM30181.  It is respectfully submitted that Applicant has not shown an unexpected result for the full scope of the claim in terms of the taxanes encompassed by claims 1 and 9, the surfactants encompassed by claims 1 and 9 without HM30181 or the full ratio range (i.e., 85:15 is not represented).  Thus, Applicant’s argument is not persuasive.
	Applicant relies on the same argument that Kwan is not prior art as discussed above.  Applicant also argues that if Kwan were considered to be a proper reference, Kwan is similarly silent in regard to unexpected synergistic effects found when the claimed range of surfactant ratios is utilized.
	In response, it is respectfully submitted for the same reasons as explained above, Kwan is considered a proper prior art reference.  Regarding Applicant’s statement that Kwan is silent to unexpected synergistic effects, it is respectfully submitted that for the same reasons as explained above, Applicant has not shown an unexpected result for the full scope of the claim in terms of the taxanes encompassed by claims 1 and 9, the surfactants encompassed by claims 1 and 9 without HM30181 or the full ratio range (i.e., 85:15 is not represented).  Thus, for these reasons, Applicant’s argument is unpersuasive.
	Regarding dependent claims 2-6, 10 and 11, Applicant relies on the same arguments as presented for independent claims 1 and 9.  Remarks, pages 10-11. 
	In response, it is respectfully submitted that for the same reasons as explained above, Applicant’s arguments are not persuasive.  
	Said rejection is maintained.

Claims 7, 8, 13 and 14 stand rejected under 35 U.S.C. 103 as being unpatentable over Schellens (USPN 6,469,022 B1, Oct. 22, 2002, hereafter as “Schellens”) in view of Kwan et al. (US 2018/0207148 A1, Jul. 21, 2015, hereafter as “Kwan”), as applied to claims 1 and 9 above, and further in view of Chen et al. (US 2004/0092428 A1, May 13, 2004, hereafter as “Chen”).
The claimed invention is described above.
Schellens and Kwan teach the elements discussed above.
Schellens and Kwan are silent to a stabilizer comprising at least one of citric acid and ascorbic acid.
Chen teaches oral formulations comprising paclitaxel (abstract). Chen teaches said formulations can optionally include an organic acid including ascorbic acid and citric acid as a stabilizer ([0071]).
All of the references are drawn to oral administration of taxane (e.g., paclitaxel), thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include a stabilizer such as ascorbic acid or citric acid in the invention of Schellens/Kwan as suggested by Chen with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so because Chen teaches ascorbic acid and citric acid are effective stabilizing agents for oral taxane formulations.  
Thus, the combined teachings of Schellens, Kwan and Chen render the instant claims prima facie obvious.

Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered but they are not persuasive. 
	Applicant relies largely on the arguments presented regarding the 103 rejection over Schellens and Kwan.  Applicant also states that Chen is limited to single-surfactant compositions and as such cannot cure the deficiencies of Schellens and Kwan.  Remarks, pages 11-12.
	In response, it is respectfully submitted that the arguments regarding Schellens and Kwan have been addressed above.  For the reasons explained above, Applicant’s arguments are unpersuasive.  Regarding Applicant’s statement that Chen is limited to single-surfactant compositions, it is respectfully submitted that Chen is not relied upon for its teachings of surfactants.  Rather, Chen is relied upon for its teaching of stabilizers, specifically ascorbic acid and citric acid.  It is further noted that Chen permits mixtures of surfactants (“mixtures thereof”; [0081]).  Applicant is reminded that references are relevant for all they contain including nonpreferred and alternative embodiments (MPEP 2123).  Thus, contrary to Applicant’s assertion, Chen is not limited to single-surfactant compositions.  Applicant’s argument is not persuasive.
	The rejection is maintained.

New Objections
Claims 1 and 9 are objected to because of the following informalities:  “polyoxyol” in line 5 in each of the claims is misspelled.  
Appropriate correction is requested.

Conclusion
All claims have been rejected; no claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617